Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 Species in the reply filed on 08/10/2022 is acknowledged. Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation "the pressure medium chambers" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 13, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Diekmeyer et al (20100036576).
Regarding claim 1, Diekmeyer, Fig. 2,  discloses a throttle assembly 96 for a pressure control system in a vehicle, the pressure control system having a pneumatic load 7, the throttle assembly comprising: a throttle valve 96, wherein the throttle valve defines an assembly cross-section (opening to 40’) of the throttle assembly, wherein the assembly cross-section specifies a flow resistance acting on a pressure medium entering the throttle assembly, wherein the throttle valve 96 includes a controllable throttle valve 96 configured to be controlled in accordance with an upstream pressure (line pressure from line 14 shown acting on top of valve 96), wherein the assembly cross-section of the throttle assembly is configured to be set (between open/or closed cross-sections), by control of the controllable throttle valve 96, in such a way that an inlet volume flow of the pressure medium entering the throttle assembly can be limited to a limit volume flow (no flow or full flow and limited by the line 40 and valve 96 size) in accordance with the upstream pressure (at line 14), in order to set, in accordance with the upstream pressure, a power consumption (compressor power controlled by 40’, Para 22) of the pneumatic load in the pressure control system, and wherein the pneumatic load is connected to the throttle assembly (by 40,14).
As to claim 11, the limit volume flow is configured to be specified in accordance with a power limit (volume of fully open valve at time of compressor unloading) of the pneumatic load in order to prevent overloading of the pneumatic load (preventing compressor running when demand or requirement is zero).
As to claim 13, an upstream pressure (in line 14), which characterizes a loading of the pneumatic load (from line 40), is input pneumatically to the throttle assembly 96 (at top portion) via a control input, wherein, for this purpose, an inlet pressure of the pressure medium entering the throttle (two branches of same line to inlet and control input of 96) assembly is received as the upstream pressure by the control input.
As to claim 14, throttle assembly 96 is configured to be arranged in a pressure medium line leading 40’ to the pneumatic load 7 in order to output a volume-flow-limited (limited by the line size) output pressure medium to the pneumatic load.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Diekmeyer et al (20100036576).
Diekmeyer discloses a single throttle valve 96 such that configured to be controlled in accordance with the upstream pressure (at 14) in such a way that the assembly cross section is reduced as the upstream pressure rises (valve is pushed down to closed position due to control input on top). 
Diekmeyer fails to disclose multiple throttle valves. It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to have provided a throttle valve, since it has been held that mere duplication of essential working parts of a device involves only routine sill in the art.  Thus, claiming a mere plurality of prior art elements is not an unobvious distinction over the prior art of record, because using plural elements would have produced a predictable result.
Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Diekmeyer et al (20100036576) in view of Westerkamp (DE 102008034240).
Diekmeyer, Fig 3, discloses a vehicle (abstract) , having a pressure control system pressure control system comprising: a compressor 7; a pressure medium chamber 90, which is connected to the compressor; and a charging line 14,40’ that connects the pressure medium chamber to the compressor, in order to deliver a pressure medium stored in the pressure medium to the compressor, wherein the throttle assembly 96 as claimed in claim 1 (described above) is arranged in the charging line 14,40’ and configured to limit a charging volume flow of the charging pressure medium to the limit volume flow, and wherein the multistage compressor 7 is the pneumatic load.
Diekmeyer fails to disclose the compressor as multistage with charging line controlling one of the stages.  Westerkamp, Fig 6, teaches pressure control system comprising: a multistage compressor having a first compression stage 4 for supplying a precompressed pressure medium and a second compression stage 6 for supplying a compressed pressure medium; at least one pressure medium chamber 16, which is connected to the second compression stage; and a charging line 20 that connects the pressure medium reservoir to the second compression stage, in order to deliver a pressure medium stored in the pressure medium chamber to the second compression stage of the multistage compressor, and a throttle assembly 22 is arranged in the charging line. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system disclosed by Diekmeyer with a multistage compressor with charging line connected to second stage as taught by Westerkamp as an art-recognized functionally equivalent substitute air compression mechanism yielding predictable results of providing regulated pneumatic pressure.
Allowable Subject Matter
Claims 2-4, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753